Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered on April 15, 1988, convicting defendant, upon a plea of guilty, of criminal possession of a weapon in the third degree, attempted criminal sale of a controlled substance in the third degree and attempted criminal possession of a weapon in the third degree, and sentencing him to an indeterminate term of imprisonment of *5052 to 6 years on the first charge, to run consecutively with indeterminate concurrent terms of 1 to 3 years on each of the second and third charges, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction” (People v Farrar, 52 NY2d 302, 305), we perceive no abuse of discretion warranting a reduction in sentence. Furthermore, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. Defendant having breached his commitment to return for sentencing as scheduled, the court was no longer obligated to adhere to the sentence conditionally offered at plea (People v Dremeguila, 166 AD2d 196).
The unpublished decision and order entered on December 24, 1991 is recalled and vacated. Concur—Carro, J. P., Ellerin, Wallach, Ross and Rubin, JJ.